                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


TREVOR SHERWOOD,


              Plaintiff,
v.                                                       CASE NO. 8:19-cv-1274-T-SPF
COMMISSIONER OF SOCIAL SECURITY,


              Defendant.
                   ____                       /


                                          ORDER


       Pursuant to sentence four of 42 U.S.C. § 405(g), Plaintiff seeks judicial review of an

administrative decision denying his claim for a period of disability and Disability Insurance

Benefits (see Doc. 1). At this juncture, the Commissioner seeks entry of an order reversing

and remanding the case for further administrative action. Specifically, the Commissioner

asserts the following: “On remand, the ALJ will further evaluate the medical evidence of

record, including the medical opinion evidence and Plaintiff’s disability rating from the

Veterans’ Administration.” (Doc. 12 at 1). Plaintiff has no objection.

       Upon consideration, it is hereby ORDERED:

       1.     The Commissioner’s Unopposed Motion for Entry of Judgment with Remand

(Doc. 12) is GRANTED.

       2.     The Commissioner’s decision is REVERSED, and the case is REMANDED

to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g).
3.    The Clerk of Court is directed to enter judgment for Plaintiff and close this case.

ORDERED at Tampa, Florida on October 24, 2019.




                                       2
